DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims dated 1/11/2019 are acknowledged.  Claims 1-10, 12-14 and 17-30 are cancelled.  Claims 11, 15-16, and 31-36 are pending.  Claims 11 and 15-16 are amended.  Claims 31-36 are new.
Prosecution on the merits commences for claims 11, 15-16 and 31-36.

PRIORITY
The instant application, filed 12/14/2018, is a CONTINUATION of 13/852,379, now abandoned, which is a CONTINUATION of PCT/US2011/053760, filed 09/28/2011, which claims priority to US Provisional Application No. 61/387,332, filed 09/28/2010.  Thus, the earliest possible priority for the instant application is 09/28/2010. 

INFORMATION DISCLOSURE STATEMENT
The Information Disclosure Statements (IDS) of 10/25/2019, 09/17/2020, 04/23/2021, and 06/23/2021 have been considered by the Examiner, and an initialed copy of each IDS is included with the mailing of this office action.

CLAIMS
Independent claims 11 and 31 are directed to vectors encoded by SEQ ID NOs 34-35, and 30-33 respectively.  The vectors of independent claim 11 encode a chimeric silk protein comprising spider silk major ampullate silk protein (masp1) repeats flanked by N-terminal and C-terminal domains of Bombix mori (silkworm) fibroin heavy chain domains, each in a pXL-BacII or pXL-BacII-CTD vector as iterated below (for illustrative purposes only; see also FIGs 21A, 22A):

    PNG
    media_image1.png
    209
    688
    media_image1.png
    Greyscale






The vectors of independent claim 31 encode a chimeric silk protein comprising spider silk repeats flanked by N-terminal and C-terminal domains of Bombix mori (silkworm) fibroin heavy chain domains, with or without eGFP, as iterated below (for illustrative purposes only; see also FIGs 13A, 14A, 15A, 16A; paragraphs [0091]-[0092]):

    PNG
    media_image2.png
    454
    809
    media_image2.png
    Greyscale












Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 utilizes the abbreviation “fhc.”  Abbreviations should be spelled out at the first usage in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 15-16 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 contains the trademark/trade name piggyBac.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a transposon and, accordingly, the identification/description is indefinite.  Live Trademarks for piggyBac are covered under Registration Number 6283548 and 5666004, as identified on the USPTO TESS search engine:

    PNG
    media_image3.png
    355
    844
    media_image3.png
    Greyscale








Applicant should delete the word “piggyBac” from the claims in order to advance prosecution.

Conclusion
SEQ ID NOs: 34, 35 and SEQ ID NOs 30-33 appear to be free of the prior art.
Claims 11, 15-16 and 36 are rejected as indicated above.  Applicant is encouraged to amend the claims to address the objections and rejections of record in order to advance prosecution.  
Claims 31-35, directed to vectors encoding SEQ ID NOs: 30-33 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633